Citation Nr: 0515560	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to September 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) by which service connection for 
bronchial asthma was established.  In August 2002, the 
veteran voiced disagreement with the noncompensable rating 
assigned and a statement of the case (SOC) was issued in 
September 2002.  The veteran perfected her appeal the 
following month.  In July 2003, the veteran's disability 
rating for bronchial asthma was increased to a 30 percent 
evaluation.  But see AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran's request for a hearing, as per her October 2002 
substantive appeal, is considered as withdrawn as she failed 
to report for her hearing scheduled in November 2004.  See 
38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's bronchial asthma is not manifested by a 
forced expiratory volume of 55 percent (or less) predicated, 
or by a ratio of forced expiratory volume in one second to 
forced vital capacity of 55 percent or less.  

3.  The veteran's bronchial asthma does not require monthly 
visits to a physician for care of exacerbations or treatment 
by courses of systemic corticosteroids on an intermittent 
basis.  





CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for bronchial asthma are not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.97, Diagnostic Code 6602 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).  In the appeal of an initial 
assignment of a rating disability, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's current 30 percent evaluation contemplates 
bronchial asthma manifested by a Forced Expiratory Volume in 
one second (FEV- 1) of 56-70 percent predicted, or; a Ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV- 1/FVC) of 56-70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  The next schedular evaluation 
of 60 percent requires FEV-1 of 40-55 percent predicted, or; 
FEV-1/FVC of 40-55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2004).  

The results of the pulmonary functions tests used in 
assigning a disability rating are those after 
bronchodilatation.  61 Fed. Reg. 46723 (Sept. 5, 1996).  
These results represent the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  Id.  

An April 1999 medical evaluation board report shows that the 
veteran was unable to run without experiencing episodes of 
shortness of breath and indicates that her reliance on daily 
medication made her unacceptable for further active duty 
service.  An August 1999 letter from her then supervisor 
reflects that he indicated that on several occasions over a 
year the veteran had not been able to perform her duties due 
to her asthma.  A July 1998 letter from a physician indicates 
the veteran required medication for her bronchial asthma on a 
daily basis.  Her post-service medical records reflect that 
she was prescribed inhaled bronchodilators and a July 2000 
pulmonary function rest report contains a computerized 
interpretation of moderate restrictive disease.  It was 
indicated the veteran had a FEV- 1 of 77 percent predicated 
and a FEV- 1/FVC ratio of 112 percent.

A September 2002 post service triage note reflects that the 
veteran complained of problems breathing and that her 
prescriptions included antibiotics and albuterol.  The note 
indicates that the veteran's acute complaint was minor in 
nature and did not require emergency center resources.

The December 2002 VA examination report reflects that the 
veteran indicated she went to the emergency room one to two 
times a year and that her asthma condition worsened during 
the summer due to pollen and grass-cutting seasons.  The 
report contains an impression of exercise-induced asthma with 
no functional limitations of activity of the daily life.  The 
report refers to November 2002 pulmonary testing that 
resulted in an  FEV-1 of 62 percent predicated.

The next schedular evaluation of 60 percent requires FEV-1 of 
40-55 percent predicted, or a FEV-1/FVC ratio of 40-55 
percent.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).  
Here, the medical evidence clearly shows a FEV-1 in excess of 
55 percent and a FEV-1/FVC ratio in excess of 55 percent.  
Nor does the medical evidence show monthly visits to a 
physician for exacerbations.  While the September 2002 triage 
note refers to antibiotics, the evidence as a whole does not 
show treatment courses of systemic corticosteroids on an 
intermittent basis.  As such, the Board must conclude that 
the veteran's bronchial asthma disability picture does not 
more closely approximate the criteria for a higher disability 
rating. Id.; 38 C.F.R. § 4.7 (2004).

In short, the veteran's manifestations of her service-
connected bronchial asthma do not more closely approximate 
the criteria for a disability rating in excess of 30 percent 
at any point during the pendency of this appeal; a staged 
rating is not appropriate.  See 38 C.F.R. § 4.7 (2004); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
weight of the evidence is against the veteran's increased 
rating claim, her appeal must be denied.  The Board notes 
that when the preponderance of the evidence is against a 
claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected bronchial asthma limits her 
efficiency in certain tasks.  In fact the veteran refers to 
emergency room treatment one to two time a year and missed 
work due to medical treatment.  However, the evidence of 
record is not indicative of an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2004).

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
September 2002, July 2003, and May 2005.  The first two 
letters fully provided notice of elements (1), (2), (3), see 
above, for her increased rating claim and the letter sent in 
May 2005 explicitly addressed element (4).  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  In addition to the explicit VCAA notice found in 
the letters, VA had previously notified the veteran of what 
information and evidence was needed to substantiate her 
claims.  By virtue of the April 2002 rating decision, the 
September 2002 SOC and the subsequent supplemental SOCs 
(SSOCs), she was provided with specific information required 
for an increased rating for her service-connected bronchial 
asthma condition while the November 2004 SSOC specifically 
indicated the evidence that was lacking for a disability 
rating in excess of 30 percent.  She was also supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) in the September 
2002 SOC.  There is no allegation from the veteran that she 
has any evidence in her possession that is needed for a full 
and fair adjudication of this claim.  Accordingly, the Board 
considers the notice requirements of the VCAA met.  

In this regard, the Board also notes that the Court's 
decision in Pelegrini II, held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Although that did not occur here, the veteran was provided 
VCAA content complying notice and proper subsequent VA 
process.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded an examination in December 
2002 and the resulting report has been obtained.  See 
38 C.F.R. § 3.159(c)(4) (2004).  Her service medical records 
and post service medical evidence have been associated with 
the claims file.  As the veteran has not identified, or 
properly authorized the request of, any additional evidence, 
the Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 


ORDER

An increased rating for bronchial asthma is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


